881 So.2d 613 (2004)
Frank G. DELAURIER, Appellant,
v.
AMERICAN WELDING SOCIETY, INC., Appellee.
No. 3D04-870.
District Court of Appeal of Florida, Third District.
July 21, 2004.
Rehearing Denied September 15, 2004.
*614 Feldman Gale Weber and Lawrence S. Gordon, Miami, for appellant.
Demahy Labrador Drake and Kenneth R. Drake, Miami, for appellee.
Before SCHWARTZ, C.J., and GERSTEN and WELLS, JJ.
SCHWARTZ, Chief Judge.
It is clear that the appellant's claim against his former employer under the Whistle Blower Act, sections 448.101-.105, Florida Statutes (2002), is encompassed by the arbitration clause in the parties' employment contract which provides that "[a]ny controversy or claim between the Executive and the Corporation arising out of or relating to this Agreement shall be submitted to arbitration in Dade County, Florida in accordance with the rules of the American Arbitration Association."[e.s.] See Oldroyd v. Elmira Savings Bank, 134 F.3d 72 (2d Cir.1998); Royal Caribbean Cruises, Ltd. v. Universal Employment Agency, 664 So.2d 1107 (Fla. 3d DCA 1995); Brasington v. EMC Corp., 855 So.2d 1212 (Fla. 1st DCA 2003); Prudential Securities, Inc. v. Katz, 807 So.2d 173 (Fla. 3d DCA 2002). Therefore, the contrary order below is reversed and the cause remanded with directions to submit the controversy to arbitration.
Reversed.